Mr. David S. Clinger Prosecuting Attorney Benton  Carroll Counties P. O. Box 536 Berryville, AR 72616
Dear Mr. Clinger:
You have recently requested the opinion of this Office regarding a matter in litigation in Carroll County.  Your opinion request stated that the petition in the civil action . . . alleges that the Carroll County Election Commission failed to  abide by Ark. Stat. Ann. Section 17-3403.  Section 17-3403 provides that the Election Commissioners apportion and lay out election districts in January of 1982.  The petition alleges that because the Election Commission failed to abide by Section 17-3403, any actions for appropriating monies were invalid subsequent of January of 1982.
The office of Prosecuting Attorney is interested in whether or not your office has on file any opinions dealing with this issue, or any analogous situations.
In the alternative, we would respectfully request that your office render an opinion on the validity of the petition's allegations.
It is the policy of this Office not to render opinions on matters in litigation so as not to invade the province of the Court in this respect.  This Office respectfully declines, then, to issue an opinion on this matter.  Also, I have searched our files to determine whether there were any prior opinions dealing with this issue or analogous situations, and have found none.
The foregoing opinion which I hereby approve was prepared by Assistant Attorney General Tim Humphries.